Citation Nr: 1518429	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  At the present time, there are no documents associated with the VBMS file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
  
The Veteran seeks service connection for tinnitus.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran sustained exposure to loud noises while in service.  The Veteran's Form DD-214 lists his military occupation as a jet engine mechanic.  As such, the service records are supportive of the Veteran's contentions regarding exposure to loud noises.

The Veteran testified in September 2013 that his tinnitus first began during service.  Tinnitus is the type of condition that a lay person can identify.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is credible with respect to his assertions of experiencing tinnitus in service and since service. 

The Board finds the Veteran's statements as to the onset of his tinnitus to be credible and his statements are accorded significant evidentiary weight.  In addition, the VA examiner stated that it could not be determined if the presence of noise exposure aggravated tinnitus.  Thus, the medical opinion is of little probative value.

Therefore, the Veteran's credible statements as to the onset of his tinnitus are sufficient to outweigh the less probative opinion of the VA examiner and establish a nexus between his tinnitus and noise exposure during service.  

When resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus is, in fact, related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

  
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

The United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  It is not necessary that this degree of impairment is shown in service to find service incurred hearing loss.  Hearing loss to this extent needs to be currently shown to constitute a disability, but there may be readings in service that suggest or demonstrate the early onset of hearing loss manifested to a greater extent post-service.

Service department records prior to October 31, 1967, used American Standards Association (ASA) units.  Given that VA and the Department of Defense now use International Standards Organization (ISO) units the audiometric findings made prior to October 31, 1967 noted below, unless otherwise indicated, are converted in the parenthesis.  

At the Veteran's January 1966 pre-induction examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15) 
0 (10)
0 (10)
0 (10)
25 (30)

In addition, the Veteran demonstrated pure tone thresholds, in decibels, of 35 (45) and 45 (55) Hertz, right and left respectively, at 6000 decibels.  

A Hearing Conservation Data sheet dated in June 1967 indicates that, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
20 (25)
LEFT
0 (15) 
0 (10)
0 (10)
5 (15)
35 (40)

In addition, the Veteran demonstrated pure tone thresholds, in decibels, of 45 (55) and 50 (60) Hertz, right and left respectively, at 6000 decibels.  

On the audiological evaluation in November 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
25
LEFT
5
5
        5
35
55

In addition, the Veteran demonstrated pure tone thresholds, in decibels, of 65 and 70 Hertz, right and left respectively, at 6000 decibels.  

On the audiological evaluation in December 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
20
LEFT
0
0
        0
30
50

In addition, the Veteran demonstrated pure tone thresholds, in decibels, of 25 and 55 Hertz, right and left respectively, at 6000 decibels.  

On the audiological evaluation at separation in May 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
        0
10
20

In addition, the Veteran demonstrated pure tone thresholds, in decibels, of 40 and 0 Hertz, right and left respectively, at 6000 decibels.  

The Veteran underwent VA examination in February 2012 VA examination, at which time an audiometric examination revealed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
70
75
LEFT
15
20
30
70
75

In addition, the Veteran demonstrated pure tone thresholds, in decibels, of 70 and 65 Hertz, right and left respectively, at 6000 decibels; and of 55 and 60 Hertz, right and left respectively, at 8000 decibels.  The speech discrimination scores was 80 percent in the right ear and 84 percent in the left ear.

Unfortunately, the VA examiner's opinion regarding whether the Veteran's hearing loss underwent an increase in service is internally inconsistent.  The examiner indicated that the Veteran's preexisting hearing loss was aggravated beyond its normal progress in the military service and then noted that hearing evaluations during his time in the serviced showed no significant changes in hearing which could not be ruled out from the normal progression of hearing loss.  In addition, the examiner noted that the last available hearing examination was dated in December 1968 when, in fact, the Veteran's separation examination dated in May 1969 is of record.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, since the February 2012 VA examination report is inadequate for rating purposes, it is the Board's opinion that an additional opinion be obtained as to whether a preexisting hearing loss was permanently increased during service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file and Virtual VA file should be made available to a VA audiologist for review, and the audiologist should state in the examination report that the claims file and Virtual VA file have been reviewed.  

After a review of the evidence of record, the audiologist should address the following:  

a) Did the Veteran clearly and unmistakably have a hearing loss that pre-existed service?

b) is so, did the preexisting hearing loss clearly and unmistakably undergo a permanent increase in severity at any frequency during service? 

c) If so, was the increase due to the natural progression of the disability or in-service occurrence or event?  

d) If no hearing loss is found to have pre-existed service, is it as least as likely as not (50 percent probability or more) that the in-service findings suggest the onset of hearing loss subsequently manifested by more recent audiometric findings?

In providing an opinion, the examiner should specifically address the pure tone threshold results at 6000 Hz in the examinations and explain how these findings affect his/her rationale.  If the examiner's opinion on incurrence or aggravation is different for each ear, an opinion for each ear should be provided consistent with the instructions above.  Otherwise, the examiner should note that the opinion applies to both ears.

If it is determined that an opinion cannot be entered without additional examination, such examination should be scheduled.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


